Title: To Thomas Jefferson from George Hammond, 12 April 1792
From: Hammond, George
To: Jefferson, Thomas


          
            Sir
            Philadelphia 12th. April 1792
          
          In answer to your letter of this day, I have the honor of observing that I have no other instructions upon the subject of my communication than such as are contained in the circular dispatch, of which I stated the purport in my letter dated yesterday. I have however no difficulty in assuring you, that the result of my personal conviction is, that the determination of his Majesty’s government to inforce the clause of the Act of Navigation (a copy of which I transmitted to you) with respect to the importation of commodities in foreign vessels, has originated in consequence of the many frauds, that have taken place in the importation of Tobacco into his Majesty’s dominions in foreign vessels, and is not intended to militate against the Proclamation or Order of the King in Council, regulating the commercial intercourse between Great Britain and the United States, which, I have every reason to believe, still exists in full force, as I have not had the most distant intimation of its being revoked.—I have the honor to be with the most perfect esteem and consideration, Sir, your most obedient humble Servant,
          
            Geo. Hammond.
          
         